Per Curiam.
In Item 19 of her will, Mrs. Palmer directed her executors to sell all the property she had not specifically bequeathed or *735devised in items 1 through 18. The cash thus derived is the residuary estate, which she described in items 20 and 21 as “my property not otherwise passing under this will.” Mrs. Palmer disposed of this property by the use of parallel language in two successive residuary clauses, items 20 and 21. Thus, it seems clear to us that she did not intend the bequest in Item 22 to reduce the bequest in Item 21. The two items are totally unrelated. Item 22 would have operated only if Mrs. Hyder had predeceased the testatrix or if any of the legacies in items 1 through 18 had lapsed. We hold that it was the intention of testatrix to leave one-half of her residuary estate to her sister, Mrs. Iiyder, if she survived her, and the other half to her niece, Mrs. Kotkin.
His Honor correctly interpreted the will and his judgment is
Affirmed.